DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 and 16 rejected under 35 U.S.C. 102(a) (2) as being anticipated by Asterjadhi et al. (US 2020/0029350, “Asterjadhi”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Asterjadhi discloses “Quality of Service (QOS) for Uplink Access A Wireless Local Area Network (WLAN)” (Title) and comprises the following features:
Regarding claim 1, a method for transitioning a station (STA) to an uplink multi-user (UL MU) disable mode, comprising; 
entering, with the STA, a UL MU enable mode ([0058] “the AP may attempt to satisfy a QoS parameter of the STA by selecting an appropriate uplink access mode. 
determining whether to transition the STA to a UL MU disable mode based on a predetermined interrupt condition ([0080] “In this case, the first AP 102 may notify the first STA 144 of such conditions so that the first STA 144 may take action. For example, in cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144, the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA). … the first AP 102 may set an UL MU Disable bit to a second value (such as “1”) to indicate that the first AP 102 is operating in the MU EDCA access mode and to cause the first STA 144 to enable contention-based access.”, and [0057] “Contention-based uplink access may be referred to as unscheduled access because a STA would contend for access rather than having resources allocated or scheduled for it.”) or actively monitoring conditions of the STA (This alternative is not examined.).

Regarding claim 6, it is a system claim corresponding to the method claim 1, except the limitations “the STA” (See Fig. 1; 144 “Uplink Transmission Unit”) , “a memory” ([0127 and Fig. 10] “FIG. 10 shows a block diagram of an example AP 1000” and 1020 “Memory”), and “a processor” ([0127 and Fig. 10] “The AP 1000 includes at least one processor 1010 (collectively “the processor 1010”)”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 11, a method for transitioning a station (STA) to an uplink multi-user (UL MU) enable mode, comprising; 
entering, with the STA, a UL MU disable mode ([0080] “In this case, the first AP 102 may notify the first STA 144 of such conditions so that the first STA 144 may take action. For example, in cases where the first AP 102 cannot satisfy the QoS parameters of the first STA 144, the first AP 102 may permit the first STA 144 to operate in the SU access mode, the MU EDCA access mode or the LL access mode (using contention-based access such as EDCA).; and 
determining whether to transition the STA to the UL MU enable mode based on a predetermined interrupt condition or actively monitoring conditions of the STA ([0058] “the AP may attempt to satisfy a QoS parameter of the STA by selecting an appropriate uplink access mode. For example, the AP may select the UL-MU scheduled access mode and may allocate uplink resources for the STA to use”).

Regarding claim 16, it is a system claim corresponding to the method claim 11, except the limitations “the STA” (See Fig. 1; 144 “Uplink Transmission Unit”) , “a memory” ([0127 and Fig. 10] “FIG. 10 shows a block diagram of an example AP 1000” and 1020 “Memory”), and “a processor” ([0127 and Fig. 10] “The AP 1000 includes at least one processor 1010 (collectively “the processor 1010”)”) and is therefore rejected for the similar reasons set forth in the rejection of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Li et al. (US 2020/0288496, “Li”) and its provisional application, 62/814,183 (“183”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 2 and 7, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about coexistence. It, however, had been known before the effective filing date as shown by Li in a disclosure “Specifying a Transmission-Time Limit for Uplink Multi-User Communication” (Title) as follows; 
the method of claim 1 and the system of claim 6, respectively, wherein the predetermined interrupt condition includes at least one of an occurrence of channel switching, and co-existence with a medium request ([Li, 0006] “In order to accommodate such a coexistence situation, IEEE 802.11ax has defined two bits in a media access control (MAC) header that can be used by a client to inform the access point of: uplink multi-user disable, in which all uplink OFDMA operations are disabled for this client”. See [183, 0007].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Li in order to 

Regarding claims 12 and 17, the method of claim 11 and the system of claim 16, respectively, wherein the predetermined interrupt condition includes at least one of an occurrence of channel switching, and co-existence with a medium request ([Li, 0006] “In order to accommodate such a coexistence situation, IEEE 802.11ax has defined two bits in a media access control (MAC) header that can be used by a client to inform the access point of: uplink multi-user disable, in which all uplink OFDMA operations are disabled for this client”. See [183, 0007].).
The rational and motivation for adding this teaching of Li is the same as for claim 2. 

Claim(s) 3-4 and 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Karimi-Cherkandi et al. (US 9,712,666, “Cherkandi”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 3 and 8, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about a parameter related to resources. It, however, had been known before the effective filing date as shown by Cherkandi in a 
the method of claim 1 and the system of claim 6, respectively, wherein actively monitoring conditions of the STA includes: 
determining a UL MU benefit ratio ([Cherkandi, claim 1] “upon determining that the quality of service of the payload channel is below a pre-selected threshold” Note that the recited UL MU benefit ratio is interpreted as resources assigned to a communication link between two entities because the written description describes that the benefit ratio is related to receiving sufficient resources per [00035]. Therefore, it is reasonable if the cited quality of service is considered to be equivalent to the recited benefit ratio.); and 
transitioning the STA to the UL MU disable mode (Note that the terminal is moving from the MU EDCA mode to the general EDCA mode which is considered to be equivalent to the UL MU disable mode with the converted parameter.) when the UL MU benefit ratio is less than a lower scaling factor ([Cherkandi, claim 1] “interrupting the sending of speech from the sender side over the payload channel while retaining the signaling channel of the communication channel, and exchanging messages between the sender side and the receiver side via the retained signaling channel to indicate the payload channel is inactive”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Cherkandi in order to maintain a communication channel in a congested communication environment by using the channel with a low quality of service such that “The quality of a service of a 

Regarding claims 4 and 9, the method of claim 1 and the system of claim 6, respectively, wherein actively monitoring conditions of the STA includes: 
determining a UL MU benefit ratio; and 
transitioning the STA to the UL MU disable mode when the UL MU benefit ratio is greater than an upper scaling factor ([Cherkandi, claim 3] “resuming the transmission of speech over the retained payload channel after the quality of service has been detected as being at or above the pre-selected threshold.”).
The rational and motivation for adding this teaching of Cherkandi is the same as for claim 3. 

Claim(s) 5 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Asterjadhi et al. (US 2020/0077421, “Asterjadhi421”) and its provisional application 62/726912 (“912”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 5 and 10, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about a de/prioritization factor. It, however, had been known before the effective filing date as shown by Asterjadhi421 in a disclosure “Techniques for Low Latency Communications in Wireless Local Area Networks” (Title) as follows;
wireless communications of data traffic associated with a predetermined QoS parameter are to be prioritized compared to other wireless communications during at least a first portion of a QoS service period, discard the first wireless communication based on the determining that the first wireless communication at least partially overlaps the QoS service period”. See [912, 0200].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Asterjadhi421 in order to support low latency communications in wireless systems such that “a basic service set (BSS) that allows contention-based channel access over a portion of a bandwidth available to the AP” [Asterjadhi421, 0006]. 

Claim(s) 13 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2020/0029350, “Asterjadhi”) in view of Bhanage et al. (US 2016/0036572, “Bhanage”).
Examiner’s note: in what follows, references are drawn to Asterjadhi unless otherwise mentioned.
Regarding claims 13 and 18, it is noted that while disclosing mode changing for UL MU, Asterjadhi does not specifically teach about airtime. It, however, had been known before the effective filing date as shown by Bhanage in a disclosure “Dynamic Control of Channel Sounding for Transmit Beamforming” (Title) as follows;

determining a UL MU airtime ratio ([Bhanage, 0090] “the total airtime used by the client device may be 55 microseconds and the sounding interval adjustment module 310 may determine whether that airtime (i.e., 55 microseconds) is greater/less than a threshold airtime (e.g., 50 microseconds).”); and 
remaining in the UL MU disable mode when the UL MU airtime ratio is greater than a predetermined airtime threshold ([Bhanage, 0090] “If the result of the determination in block 620 is negative, then the sounding interval adjustment module 310 may keep 622 the sounding interval as unchanged.”). 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Asterjadhi's features by using the features of Bhanage in order to dynamically control channel sounding intervals based on client device mobility, airtime used by the client device such that “the dynamic channel sounding mechanism may be enabled or disabled through explicit control of an administrator.” [Bhanage, 0020]. 

Allowable Subject Matter
Claims 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims contain the following underlined features which, when combined with other features of the claim, 
Regarding claims 14 and 19, 
the method of claim 13 and the system of claim 18, respectively, 
wherein, when the UL MU airtime ratio is less than the predetermined airtime threshold, actively monitoring conditions of the STA further includes: 
determining whether a congestion state of the STA is greater than a predetermined congestion threshold; and 
transitioning the STA to the UL MU enable mode when the congestion state is determined to be greater than the predetermined congestion threshold.

Claims 15 and 20 depend from claims 14 and 19, respectively, thus are allowable as claims 14 and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411